Fourth Court of Appeals
                                San Antonio, Texas
                                     February 20, 2020

                                    No. 04-19-00759-CV

                       IN THE INTEREST OF Z.L.M.C, A CHILD

                 From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019PA01569
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                      ORDER
       Appellee’s brief was due on February 11, 2020. See TEX. R. APP. P. 38.6(b). After the
due date, Appellee filed an unopposed motion for a thirty-day extension of time to file
Appellee’s brief.
       Appellee’s motion is GRANTED. Appellee’s brief is due on March 12, 2020.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2020.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court